


EXHIBIT 10.28


YUM! BRANDS, INC.
COMPENSATION RECOVERY POLICY
AMENDED AND RESTATED JANUARY 1, 2015
The YUM! Brands, Inc. Compensation Recovery Policy, as amended and restated
(“Policy”), will apply to equity awards made on or after January 1, 2015 and
annual bonus awards for years after calendar year 2014; provided, however, that
with respect to bonus awards, this Policy shall apply only to the extent the
applicable bonus plan does not contain recovery provisions. This Policy is in
addition to any recovery or recoupment provisions contained in the Yum! Brands,
Inc. 1999 Long-Term Incentive Plan (or any successor thereto, the “Incentive
Plan”) or any awards thereunder.


Definitions
“Awards” means, collectively, annual bonus awards, including cash awards, and
equity awards.


“Committee” means the Management and Development Committee of the Board of
Directors of the Company.


“Company” means, Yum! Brands, Inc.


“Executive Officer” means any executive officer of the Company, including the
Named Executive Officers determined pursuant to 17 CFR 229.402.


“Financial Restatement Misconduct” means fraudulent or illegal conduct or
omission that is knowing or intentional. For purposes of the foregoing, no
conduct or omission shall be deemed “knowing” by an individual unless done, or
omitted to be done, by the individual not in good faith and without reasonable
belief that the individual’s action or omission was in the best interest of the
Company and/or its Subsidiaries.


“Misconduct” means (i) use for profit or disclosure to unauthorized persons,
confidential information or trade secrets of the Company or any Subsidiary, (ii)
breach of any contract with or violation of any fiduciary obligation to the
Company or any Subsidiary; (iii) violation of a Company or Subsidiary policy,
(iv) any other conduct that is otherwise injurious to the Company or any
Subsidiary, or (v) in the case of Executive Officers, conduct that results in
significant financial or reputational harm to the Company or any Subsidiary or
contributes to the use of inaccurate metrics in the calculation of performance
awards.


“Performance Award” means any Award that is made, vests or is payable based on
the results of the Company’s financial statements.


“Subsidiary” means any corporation, partnership, joint venture or other entity
during any period in which at least a fifty percent voting or profits interest
is owned, directly or indirectly, by the Company (or by any entity that is a
successor to the Company), and any other business venture designated by the
Committee in which the Company (or any entity that is a successor to the
Company) has a significant interest, as determined in the discretion of the
Committee.


Misconduct Recovery


If the Committee determines, in its sole discretion, that an individual has
engaged in Misconduct, the Committee may terminate all of the individual’s
outstanding Awards and, in such case, the individual shall forfeit all rights to
any such Awards (to the extent not otherwise exercised or paid), whether or not
vested.






--------------------------------------------------------------------------------






Financial Restatement Recovery-Non-Executive Officers


In the event of any material restatement of the Company’s financial statements,
the following will apply only to any individual who is not an Executive Officer:


(a)    the Committee may cancel, rescind, suspend, withhold or otherwise limit
or restrict the Awards of any individual if an Executive Officer’s Financial
Restatement Misconduct completely or partially caused the restatement and the
individual would unfairly profit if the cancellation, rescission, suspension,
withholding or other limitation or restriction did not occur, as determined by
the Committee;


(b)    and if the restatement is completely or partially caused by an Executive
Officer’s Financial Restatement Misconduct, any exercise or payment under or
with respect to any Award of any individual occurring within 12 months after the
restated year (or other restated period) may be rescinded by the Committee if
the Committee concludes that the individual’s repayment is necessary to prevent
the individual in question from unfairly benefitting from such exercise or
payment following the restatement.


Any rescission pursuant to paragraph (b) shall be effective only if the
Committee notifies the individual of the rescission no later than one year after
the restated financial statements are issued and, in the case of paragraph (b)
only if the Committee reasonably determines that, prior to the time the Award
was exercised or paid, the individual subject to the rescission both (1) knew or
should have know of the inaccuracy of the financial restatements that were
restated and (2) knew or should have know that the inaccuracy was caused by
Financial Restatement Misconduct. In the event of any rescission, the individual
(regardless of whether then employed) shall pay to the Company the amount of any
gain realized as a result of the rescinded exercise or payment (determined as of
the time of exercise or payment), in such manner and on such terms and
conditions as may be required by the Company, provided that the Company shall be
entitled to set-off against the amount of any such gain any amount owed to the
individual by the Company or any Subsidiary.


Financial Restatement Recovery-Executive Officers


In the event of any material restatement of the Company’s financial statements,
the following will apply only to any individual who is an Executive Officer:


(a)
the Committee shall recover or cancel any such Performance Awards which were
awarded as a result of achieving performance targets that could not have been
met under the restated results, provided that the restatement occurs prior to
the end of the three year period following the performance period applicable to
such Performance Awards; and.



(b)
any exercise or payment under or with respect to any Award of an Executive
Officer occurring within 12 months after the restated year (or other restated
period) shall be rescinded by the Committee.



Any rescission pursuant to paragraph (b) shall be effective only if the
Committee notifies the individual of the rescission no later than one year after
the restated financial statements are issued. In the event of any rescission,
the Executive Officer (regardless of whether then employed) shall pay to the
Company the amount of any gain realized as a result of the rescinded exercise or
payment (determined as of the time of exercise or payment), in such manner and
on such terms and conditions as may be required by the Company, provided that
the Company shall be entitled to set-off against the amount of any such gain any
amount owed to the Executive Officer by the Company or any Subsidiary.




--------------------------------------------------------------------------------




General Recovery Principles
•
Any cancellations, rescissions, suspensions, withholdings, limitations or
restrictions on Awards or recoveries shall be permitted or required only to the
extent permitted under applicable law.

•
The Committee may determine or reduce the amount of any recovery or repayment
based on such factors as the Committee determines in its sole discretion to be
relevant.

•
The provisions of this Policy shall not apply to any reductions in Awards made
after a Change in Control (as defined in the Incentive Plan) to the extent that
Awards were granted before a Change in Control.



Administration. The Committee will administer this Policy and have the full
authority and discretion necessary to accomplish its purpose. Any decision by
the Committee with respect to this Policy shall be final and binding on all
persons.








